DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered.
35 U.S.C. 102(b) Exceptions
The 130 Declaration of Takahisa Suzuki, filed 05/14/2021, is sufficient to establish that the Miyamoto reference (WO 2016/186033) is a grace-period inventor excepted disclosure (i.e. the exception under 102(b)(1)(A) is now applicable).
Additionally, Applicant has invoked the 102(b)(2)(c) exception in view of the statement provided in the Remarks filed 05/14/2021 at Page 2.
Accordingly, the rejection over the Miyamoto reference is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (JP 2001-131684; machine translation attached) in view of Hashimura et al. (U.S. 6,406,565).
Regarding claims 1-3, Abe et al. (hereinafter “Abe”) teaches a steel for a mechanical structure (Paragraph 0001) with finely dispersed sulfide-based inclusions (Paragraphs 0010) having a composition as follows:
Element
Claimed
Example 23, Table 1 of Abe
C
0.40 - 0.60
0.56
Si (meeting claims 1 and 3)
0.90 - 3.00
1.01
Mn
0.10 - 0.60
0.59
Cr
0.10 - 1.00
0.33
Al
0.010 ≤ and < 0.050
0.043

0.040 - 0.100
0
B
0.0010 - 0.0060
0
N
0.0010 - 0.0070
0.0060
V
0 - 1.00
0
Mo (meeting claims 1 and 2)
0 - 1.00
0.37
Ni
0 ≤ and < 0.45
0.09
Cu
0 - 0.50
0.01
Nb
0 - 0.10
0
P
< 0.020
0.021
S
< 0.020
0.016
Fe + imp
Remainder
Remainder
imp = impurities



Notably, the above example has three differences from the composition as claimed (please see bolded emphasis in table): Example 23 does not contain Ti, does not contain B, and has a P content (0.021) that exceeds the claimed upper bound of “less than 0.020%”. 
However, Abe teaches at Paragraph 0025 that Ti is included in an amount of 0.3% or less and that the elements (i.e. Ti, V, and Nb) are effective in refining the texture and improving the balance of strength and toughness. Abe also teaches at Paragraph 0026 that B is included in an amount of 0.01% or less and is an element capable of ensuring hardenability. Further, Abe identifies P as an inevitable trace impurity (Paragraph 0029) and does not interfere with the characteristics of the free-cutting steel.
The person of ordinary skill in the art would find it obvious to include Ti and B in the ranges disclosed by Abe to achieve refined texture, improved balance of strength and toughness, and hardenability of the steel. It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Further, 0.021 is reasonably close to values ‘less than 0.020’. It has been held that ‘a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close’. Titanium Metals Corp. of America v. Banner, 778 F.2d prima facie one skilled in the art would have expected them to have the same properties as further supported by Abe’s disclosure that the P content does not interfere with the characteristics of the free-cutting steel.
With regard to the feature requiring an appearance frequency of MnS, Abe does not expressly disclose the particular dimensions of the MnS inclusions (i.e. having an ECD of 1 micron or more) that are observed at a particular location from a surface (i.e. at a ¼ position of a diameter) but instead discloses that the oxygen content of present MnS inclusions should be less than 10%. Notably, Abe does teach that a sample is subject to analysis where the size of the measured inclusions are 0.5 micron or more in both length and width (Paragraph 0041). Abe explains that the sulfide-based inclusions are mainly composed of MnS (Paragraph 0013) and should be finely dispersed (Paragraphs 0009 and 0010). At Paragraph 0047, Abe appreciates that the production of chips is controlled by the form of sulfide-based inclusions in an optimum state to achieve better machinability but, despite these recognitions, fails to quantify the percentage of MnS inclusions. 
Hashimura et al. (hereinafter “Hashimura”) teaches a high toughness spring steel that is similarly compositioned to that of Abe but is silent to Al. Hashimura teaches that MnS or other coarse oxide and sulfide inclusions act as starting points of corrosion and facilitate formation of coarse corrosion pits having an adverse effect on the corrosion fatigue property. The percent area of the coarse inclusions when present in a percent area of the coarse inclusions must not be more than 0.1% (Col. 7 lines 27-33; microscopic observation information at Col. 7 lines 37-48).
Therefore, it would be obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to control the coarse MnS inclusions of the modified 
With regard to the claimed Expressions 1 and 2, modified Example 23 of Abe satisfies both relationships as claimed (i.e. using the maximum value of 0.3 for Ti; although using the maximum Ti value claimed of 0.1 would also result in Expression 1 being satisfied because 4.96 is greater than 4.0).
Expression 1: ([0.3] – 3.43[0.0060])/[0.016] > 4.0
		0.27941/0.016 > 4.0
		17.46 > 4.0
Expression 2: [0.09] + [0.01] < 0.75
		0.10 < 0.75
To be clear, the maximum value of 0.3 Ti is used for the calculation because the maximum Ti value provides the maximum value achievable for Expression 1. Effectively, Abe discloses values less than or equal to 17.46 which overlaps the claimed range of values greater than 4.0.
With regard to the claim language in the last three lines of claim 1, it is noted in the interest of the clarity of the record, that these features are conditional upon the spring steel being subject to the claimed conditions. If applicant intends the spring steel to possess the tensile strength and impact value as claimed, the language ‘when the spring steel is heated at temperature of 900°C to 1,050°C and quenched, and then is tempered” should be removed. These features are treated as optional features in view that Abe’s steel is not subject to the claimed conditions.
However, there is no indication that the modified steel of Abe would be incapable of achieving the mechanical properties if subject to the claimed conditions in view of the substantial similarity in composition of Abe’s steel to the composition currently claimed.
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Further, it has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
In the instant case, Applicant would need to demonstrate that the steel of Abe would not be capable of achieving, or does not achieve, a TS of 1900-2000 MPa and an impact value of 70.0 J/cm2 or more.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Suguru (JP2014162949A), with reference to the provided machine-generated English language text, henceforth referred to as SUGURU.
Regarding claim 1, SUGURU teaches a spring steel (see SUGURU at paragraph [0001] teaching a spring steel) comprising the composition as set forth in the table below.
Element
Claim 1 steel composition in mass%
Steel embodiment in mass% (see SUGURU at Table 1-1, No. 6)
Broad steel composition in mass% (see SUGURU at paragraphs [0012]-[0013])
C
0.40 - 0.60
0.5
0.4 - 1.2
Si
0.90 - 3.00
3.00
0.01 - 3.0
Mn
0.10 - 0.60
0.40
0.30 - 2.5
Cr
0.10 - 1.00
< 0.01
0.01 - 2.0
Al
0.010 ≤ and < 0.050
0.01
0.001 - 0.5
Ti
0.040 - 0.100
0.07
0.05 < and ≤ 0.5
B
0.0010 - 0.0060
< 0.0003
0.0003 - 0.005
N
0.0010 - 0.0070
0.004
0.003 - 0.015
V
0 - 1.00
< 0.05
0.05 - 1.0
Mo
0 - 1.00
 < 0.05
0.05 - 1.0
Ni
0 ≤ and < 0.45
< 0.01
0.01 - 2.0
Cu
0 - 0.50
< 0.01
0.01 - 2.0

0 - 0.10
< 0.005
0.005 - 0.3
P
< 0.020
0.007
< 0.03
S
< 0.020
0.004
< 0.030
Fe + imp
Remainder
Remainder
Remainder
imp = impurities




	While the steel embodiment taught by SUGURU is different than the claimed amount of Cr, SUGURU teaches that Cr improves the fatigue strength and teaches the range of Cr to be 0.01 – 2.0 mass% (see SUGURU at paragraph [0035]). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an amount of Cr that lies within the claimed range.
Also, the ranges of C, Si, Mn, Cr, Al, Ti, B, N, V, Mo, Ni, Cu, Nb, P, and S taught by SUGURU overlap the claimed ranges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a steel composition in the range as claimed because SUGURU teaches the same utility over an overlapping range (see MPEP § 2144.05(I)).
SUGURU teaches Expression 1 is satisfied where Ti = 0.07 mass%, N is 0.004 mass%, and S is 0.004 mass% (see SUGURU at Table 1-1, No. 6) such that (0.07 – 3.43 × 0.004) / 0.004 = 14.07 and is > 4.0. SUGURU teaches Expression 2 is satisfied where Ni is < 0.01 mass% and Cu is < 0.01 mass% (see SUGURU at Table 1-1, No. 6) such that the sum of < 0.01 with < 0.01 is < 0.75.
	SUGURU does not teach an appearance frequency of MnS as claimed.
	However, SUGURU teaches reforming MnS sulfides to improve corrosion resistance where depending on the concentration of S contained in the steel, a certain amount or more of Ti is added to replace the MnS with Ti4C2S2 or other sulfides based on Ti such that MnS will no longer exist (see SUGURU at paragraphs [0010] and [0055]). Since SUGURU teaches a substantially similar composition, similar process steps (see SUGURU at paragraph [0045] teaching steps of casting to hot rolling, wire drawing, tempering (quenching and tempering), and 
	Therefore, the teachings of SUGURU renders obvious the characteristic of an appearance frequency of MnS as claimed (see MPEP § 2112.01(I); i.e. that Suguru possesses a MnS frequency of less than 20% among the particular type and location of inclusions as claimed).
	With regard to the amended language of the claim “and when the spring steel is heated at temperature of 900°C to 1,050°C and quenched, and then is tempered such that the tensile strength is 1900 MPa to 2000 MPa, the impact value is 70.0 J/cm2 or more”, it is noted that this phrase is conditional. To be clear, the limitations directed to the properties of tensile strength and impact value are only required when the condition of ‘heating at 900 to 1050°C, quenched, and then tempered’ has been carried out.
In the instant case, Suguru does include heat treatment and testing conditions [0045, 0049, and 0055] that include temperatures within the range claimed (see 1050C, 1045C, and 1000C in [0049]) as well as quenching and tempering [0045]. However, Suguru is silent to the resultant tensile strength and impact value of the steel examples.
In view of the substantial similarity of the composition as well as the processing conditions (see SUGURU at paragraph [0045] teaching steps of casting to hot rolling, wire drawing, tempering (quenching and tempering), the tensile strength and impact value of Suguru’s resultant steel would be expected to meet those values as claimed in the absence of evidence to the contrary.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
	Moreover, it has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
	Therefore, it is prima facie expected that the modified steel (as outlined above) of Suguru would possess and/or achieve a tensile strength of 1900 to 2000 MPa as well as an impact value of 70.0 J/cm2 or more absent evidence to the contrary.
	Regarding claim 2, SUGURU teaches by mass%, one or more selected from the group consisting of: V: 0.05% to 1.00% (see SUGURU at paragraph [0013] teaching V: 0.05 – 1.0% by mass); Mo: 0.10% to 1.00% (see SUGURU at paragraph [0013] teaching Mo: 0.05 – 1.0% by mass and overlaps the claimed range (see MPEP § 2144.05(I))); Ni: 0.05% or more and less than 0.45% (see SUGURU at paragraph [0013] teaching Ni: 0.01 – 2.0% by mass and overlaps the claimed range (see MPEP § 2144.05(I))); Cu: 0.05% to 0.50% (see SUGURU at paragraph [0013] teaching Cu: 0.01 – 2.0% by mass and overlaps the claimed range (see MPEP § 2144.05(I))); and Nb: 0.01 to 0.10% (see SUGURU at paragraph [0013] teaching Nb: 0.005 – 0.3% by mass and overlaps the claimed range (see MPEP § 2144.05(I))).
Regarding claim 3, Suguru teaches the steel as applied to claim 1 above and further teaches Si in a range of 0.01-3.0 at Paragraphs 0012-0013 which overlaps the claimed range of 0.9-2.5. Further, at Paragraph 0021, Suguru teaches that it is preferable to set the upper limit to 2.3% or less from the viewpoint of manufacturability. 
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Response to Arguments
Applicant’s arguments and provision of the Suzuki 130 Declaration, with respect to the rejection of claims 1 and 2 over Miyamoto have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  
A new ground of rejection is made in view of newly discovered references Abe and Hashimura as applied above.
With regard to the prior art rejection over Suguru, Applicant's arguments filed 05/14/2021 have been fully considered but they are not persuasive for the reasons below.
In response to Applicant’s argument that “the ranges in Suguru are broad and vast, with no clear direction to optimize, much less a reasonable expectation of success” (Remarks, Page 3, 2nd paragraph from bottom and Page 11 top of page), Examiner respectfully disagrees and notes that the rejection is not predicated upon a ‘routine optimization’ rationale (à la In re Antonie) but rather that the ranges of Suguru are overlapping with the claimed ranges (à la In re Wertheim; of note MPEP § 2144.05(I) was cited in the body of the rejection)
In response to Applicant’s argument that Suguru does not provide a reason or guidance to alter the amount of Cr and B of Example 6 much less to simultaneously also adjust the C, Si, Mn, Al, Ti and N amounts (Remarks Page 4 2nd Paragraph), Examiner respectfully disagrees and maintains that Suguru provides disclosures at Paragraphs 0032 and 0035 that B is an element that improves the hardenability of the steel and Cr improves the softening resistance of the quenched layer and improves fatigue strength. Suguru provides similar disclosures for the other elements at Paragraphs 0020-0025 for each element individually. While Suguru does not expressly invite modification for disclosed Example 6, the person of ordinary skill in the art would still appreciate the teachings of the reference as a whole and find improved hardenability and fatigue strength to be advantageous to achieve.
With regard to Applicant’s argument that none of the examples in Suguru meet the claims, it is respectfully noted that it is not required that the prior art embody an example that meets the claims. It has been held that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments (MPEP 2123; Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ 2d 1843 (Fed. Cir.), 493 U.S. 975 (1989).
With regard to Applicant’s arguments regarding the criticality of B for the impact value, it is respectfully noted that the claims do not positively require the steel to possess an impact value of 70.0J/cm2 or more. Further, it has been held that ‘the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer” Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1347, 51 USPQ 2d 1943, 1947 (Fed. Cir. 1999). As such, Applicant’s assertion that Suguru does not appreciate the role of boron in modifying the impact value is not sufficient to establish patentability. Even further, Suguru teaches an overlapping range of B and so the selection of values within that range would be prima facie obvious and 2 or more.
It has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Furthermore, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738